J-S03029-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: K.M., A MINOR                             IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: M.M., NATURAL MOTHER

                                                     No. 1414 WDA 2016


                 Appeal from the Order Dated August 25, 2016
               In the Court of Common Pleas of Allegheny County
                  Orphans’ Court at No(s): CP-02-AP-087-2016

IN RE: D.M-R., A MINOR                           IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: M.M., NATURAL MOTHER

                                                     No. 1415 WDA 2016


                 Appeal from the Order Dated August 25, 2016
               In the Court of Common Pleas of Allegheny County
                  Orphans’ Court at No(s): CP-02-AP-088-2016

BEFORE: OLSON, J., SOLANO, J., and STRASSBURGER, J.*

MEMORANDUM BY SOLANO, J.:                            FILED MARCH 10, 2017

        Appellant M.M. (“Mother”) appeals from the order granting the petition

of the Office of Children, Youth, and Families (“OCYF”) to involuntarily

terminate her parental rights to K.M., born in January of 2005, and D.M-R.,

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S03029-17



born in November of 2010 (“Children”). Mother concedes sufficient grounds

exist to support termination under 23 Pa.C.S. § 2511(a), but contends that

there was insufficient evidence to justify termination under Section 2511(b).

We affirm.

     We state the facts as presented by the family court:

           Hannah Shankle (hereinafter, “Ms. Shankle”), a family
        service caseworker for OCYF, testified that the family was
        active with OCYF since 2003 with Mother’s two older
        children. On January 17, 2005, after K.M.’s birth, OCYF
        obtained a restraining order because Mother threatened to
        leave the hospital with K.M. On January 19, 2005, a
        shelter hearing was held and K.M. was placed into care. On
        July 29, 2005, K.M. was adjudicated dependent. K.M. was
        returned to her Mother at the adjudication hearing. The
        case remained open for an additional ten months while
        Mother worked on services. The case closed on May 18,
        2006 with K.M. remaining with Mother.

            On October 9, 2007, K.M. was removed a second time
        when Mother contacted OCYF and informed them that she
        felt overwhelmed and was unable to parent K.M. On
        November 14, 2007, K.M. was adjudicated dependent a
        second time and remained in care until December 17,
        2010 when she was returned to Mother. Mother was to
        complete a mental health evaluation, complete drug and
        alcohol treatment, and submit to random screens. On
        May 19, 2011, the case was closed and K.M. remained in
        Mother’s care.

           On January 2, 2012, the Children [(D.M-R. was born in
        November of 2010)] were removed via an [Emergency
        Custody Authorization] after OCYF received a referral that
        the Children were left for the New Year’s holiday with an
        inappropriate caregiver and an inadequate amount of food.
        This was K.M.’s third removal and D.M.R.’s first removal.
        On January 6, 2012, the Children were returned to
        Mother’s care and remained with Mother until case closure
        on March 1, 2012.


                                    -2-
J-S03029-17


             On January 26, 2015, OCYF received a referral that
          Mother left the Children [in Pittsburgh] with [N.G.], the
          paramour of D.M.R.’s biological father, and moved to
          Durham, North Carolina. [N.G.] filed a Private Dependency
          Petition. [N.G.]’s application to proceed with her
          dependency petition was granted on April 8, 2016. The
          Children were placed in [N.G.]’s care. This was K.M.’s
          fourth removal and D.M.R.’s second removal. Mother did
          not cooperate with OCYF’s investigation and had limited
          contact with OCYF. On June 24, 2015, the Children were
          again adjudicated dependent. They were to remain with
          [N.G.]. The Children have not returned to the care of their
          Mother since she left them in Pittsburgh in January of
          2015. [On cross-examination, Mother testified that the
          reason she did not return to Pittsburgh was that N.G. said
          she would bring the children back to North Carolina.]

             At the June 24, 2015, adjudication, Mother was court
          ordered “to obtain independent housing from her
          paramour. She was ordered to complete a drug and
          alcohol assessment and comply with all recommendations
          and complete parenting classes and domestic violence
          classes.”

             Ms. Shankle testified that OCYF “was concerned that the
          housing that [Mother] was residing in was unstable, that
          she did not have her own independent housing. [OCYF]
          requested a lease showing that she had stable housing. To
          date, [OCYF] has not received any documentation of that
          independent housing.” Ms. Shankle testified “that there
          was domestic violence that coincided with her domestic
          violence goal”[1] which is why her housing needed to be
          independent of that of her paramour. Mother admitted to
          having domestic violence in past relationships and with her
          current paramour. . . . Mother provided OCYF with a
          certificate of completion for an online domestic violence

____________________________________________


1
   Because Mother previously admitted to being the victim of domestic
violence in her past and current relationships, one of her goals was
completing a domestic violence treatment program, the details of which
were not in the record.



                                           -3-
J-S03029-17


          course. Mother has not provided a release of information
          for OCYF to verify the veracity of the course.[2]

             Due to Mother’s extensive drug and alcohol history,
          Mother was court ordered to have a drug and alcohol
          assessment and comply with recommendations. Ms.
          Shankle provided Mother with releases of information[3] on
          April 20, 2016, May 27, 2016, and July 6, 2016 to verify
          treatment. Mother only signed one release for B and D
          Behavioral Health Services, a dual diagnosis program. The
          B and D Behavioral Health Services documents indicated
          that Mother admitted to a relapse of alcohol and marijuana
          in February of 2016. Additionally, Mother’s intake
          evaluation at B and D Behavioral Health Services raised
          concerns to OCYF because she “disclosed that she was
          having homicidal and suicidal ideations, that she was
          extremely angry at times. She would have periods of
          isolation where she would not leave her home for days at a
          time.”

             Mother was ordered to attend parenting classes because
          OCYF “had significant concerns with [Mother’s] lack of
          supervision for the children. She had a history of leaving
          them with inappropriate caregivers. Additionally, she did
          leave the Children [in Pittsburgh] and had very limited
          contact and visits with them.” Mother completed an online
          parenting class [in August of 2015] and provided OCYF
          with a certificate of completion. Mother has not provided a
          release of information for OCYF to verify the veracity of the
          program. [As of August 2015, Mother had not yet visited
          or called the Children.]

             Mother was to have one supervised visit per month in
          Allegheny County. OCYF was ordered to assist with
          transportation. Since the adjudication of dependency on

____________________________________________


2
  We presume the court was referring to submission of proof that Mother
completed the program.
3
 Apparently, this refers to documentation that had to be completed by
Mother to authorize the program to release information to OCYF.



                                           -4-
J-S03029-17


         June 24, 2015, Mother completed one visit with the
         Children on March 12, 2016.

Family Ct. Op., 10/24/16, at 2-5.

       At the August 12, 2016 hearing on whether to terminate Mother’s

parental rights, the OCYF caseworker testified that at the beginning of the

March 12, 2016 visit, Mother was discussing the case status and was not

focused on the Children. D.M-R. brought a book to Mother, who set the book

aside and ignored D.M-R. for the duration of the visit. Mother’s focus was on

K.M.   The caseworker prompted Mother to pay attention to both children.

Outside of the visit, according to the caseworker, Mother called the Children

just twice: once in November of 2015, and once in June of 2016. Mother

has not sent any cards, gifts, presents, or letters to the Children.         The

caseworker    noted   that   Mother   was   in   Pittsburgh   for   a   scheduled

psychological evaluation on July 14, 2016, but did not want to visit the

Children.

       The caseworker testified that the bond between the Children and N.G.

was “great.” She said she observed the interactions between the Children

and N.G., and opined that N.G. has addressed all of the Children’s emotional

needs and was also involved in K.M.’s education.




                                      -5-
J-S03029-17


       Dr. Neil Rosenbaum also testified at the hearing. He said he did not

have the opportunity to evaluate Mother.4        Nevertheless, he opined that

Mother’s minimal efforts at remaining in contact with the Children, when

considered in conjunction with the Children’s close meaningful attachment to

N.G., established the absence of any bond between Mother and the Children.

       Under the Code, a court may make a finding of “aggravated

circumstances” if a “child is in the custody of a county agency and . . . the

identity or whereabouts of the parents is known and the parents have failed

to maintain substantial and continuing contact with the child for a period of

six months.” 23 Pa.C.S. § 6302. On March 16, 2016, the family court found

that aggravated circumstances existed and relieved OCYF of the obligation to

engage in reasonable efforts to reunify Mother with the Children. The court

held that Mother failed to maintain substantial and continuing contact with

the Children. After seeing the Children in January of 2015, Mother did not

see them again until March 12, 2016, a timespan of over a year. She never

inquired about their well-being, although the court found that she did call

the Children four to five times over a period of six months.5


____________________________________________


4
  The parties disputed whether Mother could have rescheduled her
evaluation with Dr. Rosenbaum.
5
  The finding of four or five calls is inconsistent with the caseworker’s
testimony at the August 12, 2016 hearing that Mother called only twice. The
court apparently chose to accept the contrary testimony provided at the
(Footnote Continued Next Page)


                                           -6-
J-S03029-17


        On August 25, 2016, the family court terminated Mother’s parental

rights. Mother timely appealed.

        To terminate parental rights, the family court must conclude that the

petitioner established grounds under 23 Pa.C.S. § 2511(a) and (b). Here,

the family court terminated Mother’s parental rights under 23 Pa.C.S. §

2511(a)(2) and (a)(5),6 as well as 2511(b). On appeal, Mother concedes

grounds exist to terminate under subsection (a)(2), and we therefore do not

address the family court’s subsection (a) holding.

                       _______________________
(Footnote Continued)

March 16, 2016 hearing at which the trial court found aggravating
circumstances. The March 16, 2016 transcript is not part of the record.
6
    These provisions allow termination if:

        (2) The repeated and continued incapacity, abuse, neglect or
        refusal of the parent has caused the child to be without essential
        parental care, control or subsistence necessary for his physical
        or mental well-being and the conditions and causes of the
        incapacity, abuse, neglect or refusal cannot or will not be
        remedied by the parent.

                                        *        *   *

        (5) The child has been removed from the care of the parent by
        the court or under a voluntary agreement with an agency for a
        period of at least six months, the conditions which led to the
        removal or placement of the child continue to exist, the parent
        cannot or will not remedy those conditions within a reasonable
        period of time, the services or assistance reasonably available to
        the parent are not likely to remedy the conditions which led to
        the removal or placement of the child within a reasonable period
        of time and termination of the parental rights would best serve
        the needs and welfare of the child.

23 Pa.C.S. § 2511(a)(2), (5).



                                            -7-
J-S03029-17


     Mother contends, however, that the record was insufficient to justify

termination under Section 2511(b). Mother’s Brief at 13. She acknowledges

her limited contact with the Children, but maintains the court improperly

focused on the strength of the bond between the Children and N.G. and

improperly assumed there was no relationship between the Children and

Mother. We disagree.

     We consider Mother’s issue in light of our established standard of

review.

          The standard of review in termination of parental rights
          cases requires appellate courts to accept the findings of
          fact and credibility determinations of the trial court if they
          are supported by the record. If the factual findings are
          supported, appellate courts review to determine if the trial
          court made an error of law or abused its discretion. A
          decision may be reversed for an abuse of discretion only
          upon demonstration of manifest unreasonableness,
          partiality, prejudice, bias, or ill-will.  The trial court’s
          decision, however, should not be reversed merely because
          the record would support a different result. We have
          previously emphasized our deference to trial courts that
          often have first-hand observations of the parties spanning
          multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

     Section 2511(b) provides:

          (b) Other considerations.—The court in terminating the
          rights of a parent shall give primary consideration to the
          developmental, physical and emotional needs and welfare
          of the child. The rights of a parent shall not be terminated
          solely on the basis of environmental factors such as
          inadequate housing, furnishings, income, clothing and


                                      -8-
J-S03029-17


         medical care if found to be beyond the control of the
         parent. . . .

23 Pa.C.S. § 2511(b).

      This Court has stated that the focus in terminating parental rights

under Section 2511(a) is on the parent, but that under Section 2511(b) it is

on the child. See In re C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008) (en

banc). The Court explained that, “[i]ntangibles such as love, comfort,

security, and stability are involved in the inquiry into the needs and welfare

of the child.”   In re C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005)

(citation omitted), appeal denied, 897 A.2d 1183 (Pa. 2006). Further, the

trial court “must also discern the nature and status of the parent-child bond,

with utmost attention to the effect on the child of permanently severing that

bond.”   Id. (citation omitted). However, “[i]n cases where there is no

evidence of any bond between the parent and child, it is reasonable to infer

that no bond exists. The extent of any bond analysis, therefore, necessarily

depends on the circumstances of the particular case.”     In re K.Z.S., 946
A.2d 753, 762-63 (Pa. Super. 2008) (citation omitted). “In addition to a

bond examination, the court can equally emphasize the safety needs of the

child under subsection (b), particularly in cases involving physical or sexual

abuse, severe child neglect or abandonment, or children with special needs.”

Id. at 763.

      In K.Z.S., the mother, among other things, was separated from the

child in question for almost four years, had missed 33 out of 53 scheduled

                                    -9-
J-S03029-17


visits, and, at one point, had no contact with the family agency for fourteen

months. K.Z.S., 946 A.2d at 755. The family court opined that the bond

between the mother and the child could be severed without detrimental

effects, given their attenuated relationship and the child’s close bond with

his foster mother. Id. at 764.

      Similarly, here, at the time of the trial court’s decision, Mother had not

seen the Children for over a year, and only visited them once—days before

the court found Mother failed to “maintain substantial and continuing contact

with the Children.” Family Ct. Op. at 5. Even assuming that Mother called

the Children four to five times over a six-month timespan, the record still

contains meager evidence of any significant bond between Mother and the

Children. She has not tried to send cards, gifts, presents, or letters to the

Children and never called N.G. to inquire about the Children’s well-being.

She has not seen the Children, has made no efforts to see them, and

actually declined to see them the last time she was in Pittsburgh. When she

last saw the Children in March 2016, she had to be prompted to pay

attention to both of them. We agree with the family court that the record

supports its conclusion that “there was no indication that an emotional bond

exists to the extent that the termination of parental rights of Mother” would

be adverse to the Children. See K.Z.S., 946 A.2d at 763-64. Additionally,

the Children are thriving with N.G., who has afforded them permanency and




                                    - 10 -
J-S03029-17


fulfilled their developmental, physical, and emotional needs. See 23 Pa.C.S.

§ 2511(b).

     Accordingly, we hold the family court did not abuse its discretion by

holding that the involuntary termination of Mother’s parental rights best

served the needs and welfare of the Children under Section 2511(b).

     Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/10/2017




                                   - 11 -